Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 1 of 11


JACOBS ENGINEERING GROUP INC.
FORM OF RESTRICTED STOCK UNIT AGREEMENT
This Agreement is executed as of _________________ by and between JACOBS
ENGINEERING GROUP INC. (the “Company”) and _____________________ (“Employee”)
pursuant to the Jacobs Engineering Group Inc. 1999 Stock Incentive Plan, as
amended (the “Plan”). Unless the context clearly indicates otherwise, all terms
defined in the Plan and used in this Agreement (whether or not capitalized) have
the meanings as set forth in the Plan.
1.Restricted Stock Units
Pursuant to the Plan, and in consideration for services rendered and to be
rendered to the Company or Related Company or for their benefit, the Company
hereby issues, as of the above date (the “Award Date”) to Employee an award of
restricted stock units in accordance with the Plan and the terms and conditions
of this Agreement (the “Award”). The number of Restricted Stock Units Employee
is eligible to earn under this Agreement is ________. Each Restricted Stock Unit
represents the right to receive one share of Jacobs Common Stock (subject to
adjustment pursuant to the Plan) in accordance with the terms and subject to the
conditions (including the vesting conditions) set forth in this Agreement and
the Plan.
2.Vesting, Distribution
(a)The Award shall not be vested as of the Award Date and shall be forfeitable
unless and until otherwise vested pursuant to the terms of this Agreement.
(b)The Restricted Stock Units issued hereby shall be subject to the restrictions
on transfer as set forth in this Agreement (referred to as the “Forfeiture
Restrictions”). The provisions of the Plan relating to the restrictions on
transfers of Restricted Stock Units, including all amendments, revisions and
modifications thereto as may hereafter be adopted, are hereby incorporated in
this Agreement as if set forth in full herein. Unless and until the Forfeiture
Restrictions have lapsed, the Restricted Stock Units shall be unvested and
subject to forfeiture hereunder.
(c)In the event Employee ceases to be an employee of the Company or any of its
Related Companies for any reason other than as a result of death or Disability,
Employee shall, for no consideration, forfeit and surrender to the Company the
Restricted Stock Units that are subject to the Forfeiture Restrictions effected
as of the date the Employee’s employment with the Company or Related Company
terminates. Schedule B of the Plan, which is incorporated herein by this
reference, establishes the effects on this Award of other changes to (i) the
Employee’s employment status with the Company or Related Company; (ii) the
Employee’s employer; and (iii) the Company’s ownership interest in Employee’s
employer.
(d)After the Award Date, the Restricted Stock Units will become twenty-five
percent (25%) vested on the first anniversary of the Award Date, twenty-five
percent (25%) vested on the second anniversary of the Award Date, twenty-five
percent (25%) vested on the third anniversary of the Award Date and the
remaining twenty-five percent (25%) vested (collectively referred to as “Vested
Units”) on the fourth anniversary of the Award Date (each vesting of Restricted
Stock Units is a “Maturity Date”), provided that Employee remains continuously
employed by the Company or Related Company through such Maturity Date.



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 2 of 11


(e)Except as set forth in the Plan (including Schedule B thereof the terms of
which shall apply to the Award), Employee has no rights, partial or otherwise in
the Award and/or any shares of Jacobs Common Stock subject thereto unless and
until the Award has been vested pursuant to this Section 2.
(f)Each Vested Unit shall be settled by the delivery of one share of Common
Stock (subject to adjustment under the Plan). Settlement will occur as soon as
practicable following passage of each Maturity Date (or, if earlier, the date
the Award becomes vested pursuant to the terms of the Plan, including Schedule B
thereof) but in no event later than 30 days following the Maturity Date (or such
earlier date that the Award becomes vested). No fractional shares shall be
issued pursuant to this Agreement.
(g)Neither the Award, nor any interest therein nor any shares of Jacobs Common
Stock payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.
3.Section 409A Compliance
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Plan and this Agreement shall be construed or deemed to be amended
as necessary to comply with the requirements of Section 409A of the Code, to
avoid the imposition of any additional or accelerated taxes or other penalties
under Section 409A of the Code. The Committee, in its sole discretion, shall
determine the requirements of Section 409A of the Code applicable to the Plan
and this Agreement and shall interpret the terms of each consistently therewith.
Under no circumstances, however, shall the Company have any liability under the
Plan or this Agreement for any taxes, penalties or interest due on amounts paid
or payable pursuant to the Plan and/or this Agreement, including any taxes,
penalties or interest imposed under Section 409A of the Code. Notwithstanding
anything to the contrary contained in this Agreement, to the extent that any
payment or benefit under this Agreement, or any other plan or arrangement of the
Company or its affiliates, is determined by the Company to constitute
“non-qualified deferred compensation” subject to Section 409A and is payable to
Employee by reason of Employee’s termination of employment, then (a) such
payment or benefit shall be made or provided to Employee only upon a “separation
from service” as defined for purposes of Section 409A under applicable
regulations and (b) if Employee is a “specified employee” (within the meaning of
Section 409A and as determined by the Company), such payment or benefit shall
not be made or provided before the date that is six months after the date of
Employee’s separation from service (or Employee’s earlier death). Each payment
under this Agreement will be treated as a separate payment under Section 409A of
the Code.
4.Status of Participant
Except as set forth in the next sentence, Employee shall have no rights as a
stockholder (including, without limitation, any voting rights or rights to
receive dividends with respect to the shares of Jacobs Common Stock subject to
the Award) with respect to either the Award granted hereunder or the shares of
Jacobs Common Stock represented by the Award, unless and until such shares are
issued in respect of Vested Units, and then only to the extent of such issued
shares and only with respect to voting rights, rights to receive dividends and
other matters occurring after the date of issuance. Each Restricted Stock Unit
that vests solely on the passage of time (“Time-Based RSU”) shall entitle the
Employee to a “Dividend Equivalent Right,” to the extent the Company pays an
ordinary cash dividend with respect to its outstanding Jacobs Common Stock while
the Time-Based RSU remains outstanding. The term “Dividend Equivalent Right”
shall mean a dollar amount equal to the per-share cash dividend paid by the



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 3 of 11


Company. Any Dividend Equivalent Right will be subject to the same vesting,
payment, and other terms and conditions as the Time-Based RSU to which it
relates. Any Dividend Equivalent Right that vests will be paid to the Employee
in cash at the same time the underlying share of Jacobs Common Stock is
delivered to the Employee. The Employee will not be credited with Dividend
Equivalent Rights with respect to any Time-Based RSU that, as of the record date
for the relevant dividend, is no longer outstanding for any reason (e.g.,
because it has been settled in Jacobs Common Stock or has been terminated), and
the Employee will not be entitled to any payment for Dividend Equivalent Rights
with respect to Time-Based RSUs that terminate without vesting.
No shares may be issued in respect of Vested Units if, in the opinion of counsel
for the Company, all then applicable requirements of the Securities and Exchange
Commission and any other regulatory agencies having jurisdiction and of any
stock exchange upon which the shares of the Company may be listed are not fully
met, and, as a condition of the issuance of shares, Employee shall take all such
action as counsel may advise is necessary for Employee to take to meet such
requirements.


5.Nature of Award.
In accepting the Award, Employee acknowledges, understands and agrees that:
(a)The Plan is established voluntarily by the Company, that the Plan is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;
(b)The Award of the Restricted Stock Unit is voluntary and occasional and does
not create any contractual or other right to receive future Awards of Restricted
Stock Units, or any benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been awarded in the past;
(c)All decisions with respect to future Restricted Stock Unit or other awards,
if any, will be at the sole discretion of the Company;
(d)The Award and Employee’s participation in the Plan shall not create a right
to employment or be interpreted as forming an employment or services contract
with the Company or any Related Company and shall not interfere with the ability
of the Company, or any Related Company, as applicable, to terminate Employee’s
employment or service relationship (if any);
(e)The Restricted Stock Unit and the shares of Jacobs Common Stock subject to
the Restricted Stock Unit, the value of same, and any ultimate gain, loss,
income or expense associated with the Award are not part of Employee’s normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(f)No claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Unit for any reason, including forfeiture
resulting from Employee ceasing to provide employment or other services to the
Company or any Related Company (for any reason whatsoever whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Employee is employed or the terms of Employee’s employment agreement, if any),
and in consideration of the Award of the Restricted Stock Unit to which Employee
is




--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 4 of 11


otherwise not entitled, Employee irrevocably agrees never to institute or allow
to be instituted on his or her behalf any claim against the Company or any of
its Related Companies, waives his or her ability, if any, to bring any such
claim, and releases the Company and any Related Companies from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, Employee shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim.
6.[Restrictive Covenants, Repayment Obligations and Injunctive Relief1
In accepting the Award, Employee acknowledges and agrees that Jacobs will be
providing Employee with Jacobs’ confidential, highly sensitive, proprietary,
and/or trade secret information, including, but not limited to, in the very
competitive consulting, engineering/advanced engineering, design, construction,
construction management, project and program management, technology solutions,
government and municipal services, and intelligence, cyber/cybersecurity and
counterterrorism services businesses. In this regard, Employee also acknowledges
and recognizes that Jacobs will be placing Employee in a position or in
positions of trust with respect to building Jacobs’ business goodwill on a
global basis, and with respect to learning Jacobs’ global business information
of a highly sensitive, confidential, proprietary, and/or trade secret nature,
including but not limited to, names and duties of key personnel, business and
growth/expansion plans, marketing and business development initiatives and
prospects, financial results and forecasts, bidding information, cost and
charging rates and their make-up and structure, customer lists, and profit and
operating margins (collectively, “Sensitive Information”). In accepting the
award, Employee promises not to use or disclose Jacobs’ Sensitive Information,
other than on behalf of, and/or as authorized by, Jacobs. Employee further
acknowledges and agrees that the restrictive covenants in this Section 6 and its
Subsections are reasonable as to geographical area, scope and duration, and are
necessary to protect Jacobs’ global business goodwill and Sensitive Information
that Employee will receive, and will have access to, during Employee’s
employment with Jacobs. Employee agrees that the restrictive covenants do not
impose a greater restraint than is necessary to protect Jacobs’ goodwill and
business interests. Accordingly, in accepting the Award, Employee acknowledges,
understands and agrees that:


(a) Employee shall not, during the one (1) year period following the termination
of Employee’s employment with Jacobs for any reason other than an involuntary
layoff without Cause (as defined in the Plan), directly or indirectly, provide
services to a Competitor (as defined below) that are the same or similar to
those that Employee provides or has provided to Jacobs (including in a lateral
or promotional position, e.g., as a Chief Executive Officer), or that are
otherwise competitive with Jacobs’ business, within any geographic region, area,
market, district, territory, county, parish or other location for which Employee
was responsible, or performed duties, for Jacobs during the last twelve (12)
months of Employee’s employment. Competitor, for purposes of this Subsection
6(a) (and for Subsection 6(d), below), means the consulting,
engineering/advanced engineering, design, construction, construction management,
project and program management, technology solutions, government and municipal
services, and intelligence, cyber/cybersecurity and counterterrorism services
companies in the building and infrastructure, advance facilities,
transportation, water/waste water, aerospace, nuclear, and technology sectors in
which Jacobs does business, provided that such Competitors shall for purposes of
this Subsection 6(a) be confined to the Competitors listed on Exhibit “A” to
this Agreement.






1 Included in the award agreements for certain senior officers

--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 5 of 11


(b) In the event Employee breaches Subsection 6(a) of this Agreement, in
addition to and without limiting any other right or remedy that Jacobs may have,
including Jacobs’ right to obtain injunctive relief pursuant to Subsection 6(f),
below, an award of monetary damages, and/or any other form of remedy, Jacobs
shall be entitled to receive from Employee all Common Stock that vested under
this Agreement during the period beginning twelve (12) months prior to
Employee’s termination date. If Employee has sold, transferred, or otherwise
disposed of such vested Common Stock, Jacobs shall be entitled to receive from
Employee the full value of such Common Stock on the date of sale, transfer, or
other disposition (less any taxes withheld at the time of vesting and any taxes
withheld or otherwise paid by Employee with respect to the sale, transfer or
other disposition).


(c) While employed with Jacobs, and following termination of employment with
Jacobs for any reason, Employee shall not perform work for any company or third
party on any proposals, bids, statements of qualifications, or other business
development tasks (collectively, “Proposals”) that are open as of Employee’s
termination of employment date and not yet awarded as of such date that Jacobs
is (i) exploring, pursing and/or bidding upon (collectively, “Open Pursuits”)
and (ii) about which Employee learned or had knowledge of Jacobs’, its clients’
and/or its business affiliates’ Sensitive Information or other confidential,
proprietary and trade secret information. Employee agrees not to work, directly
or indirectly, on any such Open Pursuits for any company or third party since it
would not be possible for Employee to assist such company or third party in
submitting any Proposals or refining offers on the same Open Pursuits without
using and inevitably disclosing Jacobs’, its clients’ and/or its business
affiliates’ Sensitive Information or other confidential, proprietary and trade
secret information in Employee’s possession.


(d) For a period of one (1) year following Employee’s termination of employment
date, Employee shall not, either directly or indirectly, for Employee or on
behalf of any third party, solicit, induce, recruit, or cause another person in
the employ of Jacobs to terminate his or her employment for the purpose of
joining, associating or becoming employed with any Competitor (as defined
above).


(e) For a period of one (1) year following Employee’s termination of employment
date, Employee shall not, either directly or indirectly, for Employee or on
behalf of any third party, solicit, induce, recruit, encourage or otherwise
endeavor to cause or attempt to cause any client, vendor or contractor of Jacobs
to modify, alter and/or terminate its relationship with Jacobs.


(f) By accepting this Agreement, Employee hereby acknowledges (i) that the
Company will suffer irreparable harm if Employee breaches his or her obligations
under this Agreement; and (ii) that monetary damages will be inadequate to
compensate the Company for such a breach. Therefore, Employee agrees,
acknowledges and understands that if Employee breaches any of the restrictive
convention provision in this Section 6 and its Subsections, then the Company
shall be entitled to injunctive relief, in addition to any other remedies at law
or equity, to enforce such provisions.


(g) In the event of a breach by Employee of any of the restrictive covenant
provision in Section 6 and its Subsections, Employee agrees that the restricted
period



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 6 of 11


applicable to restricted covenant provision being breached shall be
automatically extended for a period equal to the breaching period.


(h) The restrictive covenant provisions are material and important terms of this
Agreement, and therefore Employee further agrees that should all or any part or
application of the restrictive covenant provisions of Subsections 6(a), 6(b) or
6(c) of this Agreement be held or found invalid or unenforceable for any reason
whatsoever by a court of competent jurisdiction in an action between Employee
and the Company, Jacobs shall be entitled to receive from Employee all Common
Stock that vested under this Agreement during the period beginning twenty-four
(24) months prior to Employee’s termination date․ If Employee has sold,
transferred, or otherwise disposed of such vested Common Stock, Jacobs shall be
entitled to receive from Employee the full value of such Common Stock on the
date of sale, transfer, or other disposition (less any taxes withheld at the
time of vesting and any taxes withheld or otherwise paid by Employee with
respect to the sale, transfer or other disposition).


(i) In case any one or more of the restrictive covenant provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained in this Agreement. Additionally, if any one or more of the
restrictive covenant provisions contained in this Agreement shall for any reason
be held to be excessively broad as to duration, scope, activity, or subject, it
shall be construed or reformed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law.]
1.Data Privacy
Employee understands that the Company and/or a Related Company may hold certain
personal information about the Employee, including, but not limited to,
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Jacobs Common Stock or directorships held in the Company, details
of all Awards or any other entitlement to shares of Jacobs Common Stock awarded,
canceled, exercised, vested, unvested or outstanding in Employee’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Data”).
Employee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Employee's personal data as described
in this Agreement and any other Award materials by and among, as applicable, the
Company and its Related Companies for the exclusive purpose of implementing,
administering and managing Employee’s participation in the Plan.
Employee understands that Data will be transferred to the Company’s broker,
administrative agents or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. Employee understands
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients' country or countries in which such
recipients reside or operate (e.g., the United States) may have different data
privacy laws and protections than Employee’s country. Employee understands that
if he or she resides outside the United States, he or she may request a list
with the names and addresses of any potential



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 7 of 11


recipients of the Data by contacting his or her local human resources
representative. Employee understands that Data will be held only as long as is
necessary to implement, administer and manage Employee’s participation in the
Plan.
1.Payment of Withholding Taxes
Employee acknowledges that, regardless of any action taken by the Company or
Related Companies or, if different, Employee’s employer (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Employee’s participation in the Plan and legally applicable to Employee or
deemed by the Company, Related Company or the Employer in its discretion to be
an appropriate charge to Employee even if legally applicable to the Company,
Related Company or the Employer (“Tax-Related Items”), is and remains Employee’s
responsibility and may exceed the amount actually withheld by the Company,
Related Company or the Employer. Employee further acknowledges and agrees that
the Company or Related Company and/or the Employer may, if it so determines,
offset any Employer tax liabilities deemed applicable to Employee by reducing
the shares of Jacobs Common Stock otherwise deliverable to Employee pursuant to
this Agreement. Employee further acknowledges that the Company, Related Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of shares of
Jacobs Common Stock acquired pursuant to such settlement; and (2) do not commit
to and are under no obligation to structure the terms of the Award or any aspect
of the Restricted Stock Units to reduce or eliminate Employee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Employee is
subject to Tax-Related Items in more than one jurisdiction between the Award
Date and the date of any relevant taxable or tax withholding event, as
applicable, Employee acknowledges that the Company, Related Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. The Company may
refuse to issue or deliver any shares of Jacobs Common Stock to the Employee
until the obligation for any Tax-Related Items due in connection with the Award
has been satisfied.


Under no circumstances can the Company be required to withhold from the shares
of Jacobs Common Stock that would otherwise be delivered to Employee upon
settlement of the Award a number of shares having a total Fair Market Value that
exceeds the amount of withholding taxes as determined by the Company at the time
the Award vests.


1.Services as Employee
Employee shall not be deemed to have ceased to be employed by the Company (or
any Related Company) for purposes of this Agreement by reason of Employee’s
transfer to a Related Company (or to the Company or to another Related Company).
The Committee may determine that, for purposes of this Agreement, Employee shall
be considered as still in the employ of the Company or of the Related Company
while on leave of absence. In the event Employee is permitted a leave of absence
during the term of this Agreement, the Committee may, in its sole and absolute
discretion, extend the time periods during which Restricted Stock Units are
subject to Forfeiture Restrictions as set forth in Section 2, above, to include
the period of time Employee is on the leave of absence.
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company or any Related Company, affects the Employee’s
status as an



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 8 of 11


employee at will who is subject to termination without cause, confers upon the
Employee any right to remain employed by or in service to the Company or any
Related Company, interferes in any way with the right of the Company or any
Related Company, as applicable, at any time to terminate such employment or
services, or affects the right of the Company or any Related Company, as
applicable, to increase or decrease the Employee’s other compensation or
benefits. Nothing in this Section, however, is intended to adversely affect any
independent contractual right of the Employee without his consent thereto.
1.Terms and Conditions Applicable to PRC Nationals Only.
a.If Employee is a national of the Peoples’ Republic of China (“PRC”), the Award
and vesting of Restricted Stock Units is conditioned upon the Company securing
all necessary approvals from the PRC State Administration of Foreign Exchange
(“SAFE”) to permit the operation of the Plan and the participation of PRC
nationals employed by the Company or a Related Company, as determined by the
Company in its sole discretion.
b.Employee agrees to hold the Jacobs Common Stock received upon settlement of
the Restricted Stock Units with the Company’s broker or any other agent
designated by the Company until the Jacobs Common Stock is sold.
c.Employee understands and agrees that, due to exchange control laws in China,
Employee will be required to immediately repatriate the proceeds from any sale
of Jacobs Common Stock and any dividends received in relation to the Jacobs
Common Stock to China. Employee further understands that the repatriation of
such amounts may need to be effected through a special exchange control account
established by the Company or the Related Company in China, and Employee hereby
consents and agrees that all amounts derived from the Restricted Stock Units
awarded under the Plan may be transferred to such special account prior to being
delivered to Employee’s personal account. Further, to the extent required to
comply with any foreign exchange rules, regulations or agreements with
governmental authorities, Employee specifically authorizes the Company, the
Related Company that employs Employee, the administrator or their respective
agents, to sell the Jacobs Common Stock acquired under the Plan, following the
termination of Employee’s employment or service or at some other time determined
by the Company or the administrator, including immediately following settlement
of the Restricted Stock Units, and to repatriate the sale proceeds in such
manner as may be designated by the Company or the administrator.
2.Miscellaneous Provisions
This Agreement is governed in all respects by the Plan and applicable law. In
the event of any inconsistency between the terms of the Plan and this Agreement,
the terms of the Plan shall prevail. Subject to the limitations of the Plan, the
Company may, with the written consent of Employee, amend this Agreement. This
Agreement shall be construed, administered and enforced according to the laws of
the State of Delaware. By accepting this Agreement, Employee agrees to submit to
the jurisdiction and venue of any court of competent jurisdiction in Delaware
without regard to conflict of laws, rules or principles, for any claim arising
out of this Agreement.
1.Clawback



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 9 of 11


Employee agrees that if Employee is or becomes a Section 16 executive officer of
the Company, in the event of any Inaccurate Financial Statement, Employee will
return to the Company on demand all incentive-based compensation payments
(whether under this Award, the Plan or otherwise) made to Employee during the
3-year period preceding the date on which the Company is required to prepare an
accounting restatement that are in excess of what would have been paid had such
incentive-based compensation instead been determined under the accounting
restatement (the “Payments”).  In addition, Employee agrees to application of
any clawback, forfeiture, recoupment, or similar requirement required to apply
to incentive-based compensation granted to Employee under any current or future
applicable law or listing standard or regulatory body requirement.  An
“Inaccurate Financial Statement” is any inaccurate financial statement due to
material noncompliance by the Company with any financial reporting requirements
under the securities laws.
1.Agreement of Employee
By signing below or electronically accepting this Award, Employee (1) agrees to
the terms and conditions of this Agreement, (2) confirms receipt of a copy of
the Plan and all amendments and supplements thereto, and (3) appoints the
officers of the Company as Employee’s true and lawful attorney-in-fact, with
full power of substitution in the premises, granting to each full power and
authority to do and perform any and every act whatsoever requisite, necessary,
or proper to be done, on behalf of Employee which, in the opinion of such
attorney-in-fact, is necessary or prudent to effect the forfeiture of the Award
to the Company, or the delivery of the Jacobs Common Stock to Employee, in
accordance with the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.
Restricted Stock Unit Agreement
Page 10 of 11


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.





JACOBS ENGINEERING GROUP INC.
By:

